DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3,4, 6-13, 15, 17-27, 29, 31, 33-42 are pending.
Claims 2, 5, 14, 16, 28, 30, and 32 are canceled.
Claims 1, 15, and 29 are amended.
Claims 39-42 are newly added claims. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 39, and 41 recites “one or more ribs comprise a corner rib overhang along a bottom edge of the one or more corner structure surfaces.” However, the written disclosure lacks support for these newly added claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 ,4 , 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, and 4 depends on claim 2. However, claim 2 is canceled. It is not clear upon which claim, claims 3 and 4 depends on. For the purpose of examination, it will be assumed that claim 3, and 4 depends on claim 1. Further correction and clarification is required. 
Claims 17, and 18 depends on claim 16. However, claim 16 is canceled. It is not clear upon which claim, claims 17 and 18 depends on. For the purpose of examination, it will be assumed that claim 17 and 18 depends on claim 15. Further correction and clarification is required. All the dependent claims inherit the same issue. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6, 8-11, 13, 15, 18- 20, 22-25, 27, 40, and 42   is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantine (US 3759416) in view of Stolzman (US 20140097186).
Regarding claim 1, Constantine discloses, A container ( 14, Fig.1)  comprising: a bottom (16, Fig. 7) comprising a bottom surface (Fig.7) and a bottom perimeter (fig.7) , the bottom perimeter at a first distance from a center of the bottom surface (Fig.7) ; a sidewall surface ( 40, 38; Fig.1) extending upwardly from the bottom perimeter at the first distance from the center of the bottom surface (sidewall ribs 38 extend upwardly from the bottom perimeter of base 16, Figs. 1, 2, 5) to a container bead (36, Figs. 1, 4, 5) at a second distance from the center of the bottom surface (rim 36 has a perimeter at a second distance from the center of base 16, Figs. 1, 5, 7; see container body 14 tapers inward as it progresses from rim 36 to base 16, Figs. 1, 2, 5, 7); ; and a corner structure (see corner structures on container body 14, Figs. 1, 3, 4, 7)  extending from the bottom perimeter to an upper portion of the container and comprising: one or more corner structure surfaces(see corner structure vertical surface located between each lateral rib 42, Figs. 3) ; a first edge along a first side of the corner structure (left edge of corner structure, adjacent to sidewall 40, Figs. 1, 2), the first edge substantially parallel to the sidewall surface (left edge is substantially parallel to sidewall 40; Figs. 1, 2) ; a second edge along a second side of the corner structure (right edge of corner structure, adjacent to sidewall 38; Figs. 1, 2) , the second edge substantially parallel to the sidewall surface (right edge is substantially parallel to sidewall  40, Figs. 1, 2) ; a first step surface (see lower lateral rib 42, Figs. 3, 4, 7) extending from the sidewall surface inwardly to a first corner structure surface of the one or more corner structure surfaces (see lower lateral rib 42 extends inwardly from sidewall 40 toward a corner structure vertical surface, Figs. 1, 3) , the first step surface substantially parallel to the bottom surface (see lateral rib 42 essentially forms a step surface which is parallel to the base 16, Figs.5, 7) ; and a second step surface ( see upper lateral rib 42, Figs. 3, 4, 7) extending from the first corner structure surface inwardly to a second corner structure surface of the one or more corner structure surfaces (see upper lateral rib 42 extends inwardly from left corner structure toward a right corner structure vertical surface, Figs. 1, 3, 4, 7), the second step surface substantially parallel to the bottom surface (see lateral rib 42 essentially forms a step surface which is parallel to the base 16, Figs. 4, 7).
However, Constantine does not explicitly discloses one or more ribs extending vertically from the bottom perimeter to the upper portion of the container.
Stolzman is in the field of endeavor and discloses a container (20) comprising one or more ribs extending vertically from the bottom perimeter to the upper portion of the container (See annotated fig below) .

    PNG
    media_image1.png
    460
    442
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Constantine to incorporate one or more ribs extending vertically from the bottom perimeter to the upper portion of the container as taught by Stolzman for the purpose of reinforcing the corner area. 

Regarding claim 4, Constantine- Stolzman discloses,  the one or more rib (as annotated in claim 1) structures are on an exterior of the container.

Regarding claim 6, Constantine discloses, the corner structure (see corner structures on container body 14, Figs. 1, 3, 4, 7) further comprises one or more corner structure surfaces (see corner structure vertical surface located between each lateral rib 42, Figs. 1, 3, 4, 7) along the first edge (left edge of corner structure, adjacent to sidewall 40, Figs. 1, 2) and the second edge (right edge of corner structure, adjacent to sidewall 38; Figs. 1, 2).

Regarding claim 8, Constantine discloses, a distance between the first edge and second edge (see horizontal distance between left and right edges of corner structures, Figs. 1, 3, 4, 7) varies throughout the corner structure (see horizontal distance between left and right edges of corner structure grows as the corner structure approaches the rim/bead 36 from the base 16, Figs. 1, 3, 4, 7).

Regarding claim 9,  Constantine discloses,  wherein the sidewall surface (sidewall 38, 40 Figs. 1, 2, 5) slopes inwardly to the one or more corner structure surfaces along the first edge and the second edge (see sidewall 38, 40 surface slopes inwardly toward the base 16, Figs. 1, 2, 5).

Regarding claim 10, Constantine discloses, an exterior edge of the first step (see lower lateral rib 42 has an exterior edge, Figs. 3, 4, 7) comprises a first radius (see exterior edge of lower lateral rib 42 has a first radius, Figs. 3, 4, 7).

Regarding claim 11, Constantine discloses, an exterior edge of the second step (see upper lateral rib 42 has an exterior edge, Figs. 3, 4, 7) comprises a second radius (see exterior edge of upper lateral rib 42 has a second radius, Figs. 3, 4, 7).

Regarding claim 13, Constantine discloses, the bottom surface (base 16, Fig. 7) is substantially rectangular (see base 16 is substantially rectangular or square in nature, Fig. 7).

Regarding claim 15, Constantine discloses, A container (14, Fig. 1)) comprising: a bottom perimeter (base 16 has a perimeter, Fig. 7) ; a top container edge (rim 36, Figs. 1, 5); and a corner structure (see corner structures on container body 14, Figs. 1 ) extending from the bottom perimeter to an upper portion of the container and  comprising: one or more corner structure surfaces(see corner structure vertical surface located between each lateral rib 42, Figs. 1, 3, 4, 7) ; a first edge along a first side of the corner structure (see left edge of corner structure, adjacent to sidewall 40, Figs. 1, 2), the first edge substantially parallel to a sidewall surface(sidewall 38, 40, Figs. 1, 2, 5; see left edge is substantially parallel to sidewall  40, Figs. 1, 2) , the sidewall surface extending upwardly from the bottom perimeter to the top container edge (see sidewall 38 extend upwardly from the bottom perimeter of base 16 to rim 36, Figs. 1, 3) ; a second edge along a second side of the corner structure (see right edge of corner structure, adjacent to sidewall 38, Figs. 1, 2), the second edge substantially parallel to the sidewall surface (see right edge is substantially parallel to sidewall 40, Figs. 1, 2) ; a first step surface (see lower lateral rib 42, Figs. 3, 4, 7) extending from the sidewall surface inwardly to a first corner structure surface of the one or more corner structure surfaces (see lower lateral rib 42 extends inwardly from sidewall 40 toward a corner structure vertical surface, Figs. 1, 3, 4, 7), the first step surface substantially perpendicular to the first corner structure surface (see lateral rib 42 forms a step surface which is perpendicular to the corner structure; Fig. 4,7) ; and a second step surface (see upper lateral rib 42, Figs. 3, 4, 7) extending from the first corner structure surface inwardly to a second corner structure surface of the one or more corner structure surfaces (see upper lateral rib 42 extends inwardly from left corner structure toward a right corner structure vertical surface, Figs. 1, 3, 4, 7) , the second step surface substantially perpendicular to the second corner structure surface (see lateral rib 42 forms a step surface which is perpendicular to the right side corner structure surface; Fig. 1) 
However, Constantine does not explicitly discloses one or more ribs extending vertically from the bottom perimeter to the upper portion of the container.
Stolzman is in the field of endeavor and discloses a container (20) comprising one or more ribs extending vertically from the bottom perimeter to the upper portion of the container (See annotated fig below) .

    PNG
    media_image1.png
    460
    442
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Constantine to incorporate one or more ribs extending vertically from the bottom perimeter to the upper portion of the container as taught by Stolzman for the purpose of reinforcing the corner area. 
Regarding claim 18, Constantine-Stolzman discloses,  the one or more rib (as annotated in claim 15) structures are on an exterior of the container.

Regarding claim 19, Constantine-Stolzman discloses, the one or more rib structures (as annotated for claim 15) extend along the first step surface.

Regarding claim 20, Constantine discloses, one or more corner structure surfaces (see corner structure vertical surface located between each lateral rib 42, Figs. 1, 3, 4, 7) along the first edge (left edge of corner structure, adjacent to sidewall 40, Figs. 1, 2) and the second edge (right edge of corner structure, adjacent to sidewall 38; Figs. 1, 2).
Regarding claim 22, Constantine discloses, a distance between the first edge and second edge (see horizontal distance between left and right edges of corner structures, Figs. 1, 3, 4, 7) varies throughout the corner structure (see horizontal distance between left and right edges of corner structure grows as the corner structure approaches the rim/bead 36 from the base 16, Figs. 1, 3, 4, 7).

Regarding claim 23, Constantine discloses, wherein the sidewall surface (sidewall 38, 40 Figs. 1, 2, 5) slopes inwardly to the one or more corner structure surfaces along the first edge and the second edge (see sidewall 38, 40 surface slopes inwardly toward the base 16, Figs. 1, 2, 5).

Regarding claim 24, Constantine discloses, an exterior edge of the first step (see lower lateral rib 42 has an exterior edge, Figs. 3, 4, 7) comprises a first radius (see exterior edge of lower lateral rib 42 has a first radius, Figs. 3, 4, 7).

Regarding claim 25, Constantine discloses, exterior edge of the second step (see upper lateral rib 42 has an exterior edge, Figs. 3, 4, 7) comprises a second radius (see exterior edge of upper lateral rib 42 has a second radius, Figs. 3, 4, 7).

Regarding claim 27, Constantine discloses, the bottom surface (base 16, Fig. 7) is substantially rectangular (see base 16 is substantially rectangular or square in nature, Fig. 7).

Regarding claim 40 and 42, Constantine does not explicitly discloses the upper portion of the container comprises at least two satellite rings circumscribing an exterior perimeter of the container, and further wherein the one or more ribs extend vertically between the at least two satellite rings.
Stolzman discloses the upper portion of the container comprises at least two satellite rings (Fig. 1) circumscribing an exterior perimeter of the container, and further wherein the one or more ribs (as annotated in claim 1 and 15) extend vertically between the at least two satellite rings (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Constantine to incorporate the upper portion of the container comprises at least two satellite rings circumscribing an exterior perimeter of the container, and further wherein the one or more ribs extend vertically between the at least two satellite rings as taught by Stolzman for the purpose of reinforcing the entire perimeter of the upper portion .

Claim 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantine-Stolzman as applied to claim 1, and 15 respectively in view of  Mays (US 20140209500).
Regarding claim 3 and 17 Constantine-Stolzman does not discloses the one or more rib structures are within an interior of the container.
Mays is in the field of endeavor and discloses a nestable container (Fig.9, 10) wherein the corner structure (corner regions 110, Figs. 1A, 1B) comprises one or more rib structures (rib 160, Figs. 1A, 1B) extending vertically along a portion of the corner structure (see rib 160 extends vertically along a portion of the corner region 110, Figs. 1A, 1B) and the one or more rib structures (160) are within an interior of the container (Fig.1A, 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Constantine-Stolzman to incorporate one or more rib structures (160) are within an interior of the container as taught by Mays for the purpose of reinforcing the corner.

Claim 29, 31, 33-35, and 37  is/are rejected under 35 U.S.C. 103 as being unpatentable Constantine (US 3759416) in view of Stolzman (US 20140097186) and   Mays (US 20140209500).
Regarding claim 29, Constantine discloses, A container (14, Fig.1) comprising: an interior bottom perimeter (see base 16 has a perimeter, Fig. 7) ; a top container edge (rim 36, Figs. 1, 5) ; a first sidewall  section (sidewall 38, Figs. 1, 2) extending from the interior bottom perimeter to the top container edge (see sidewall 38 extend upwardly from the bottom perimeter of base 16 toward rim 36, Figs. 1, 2); a second sidewall section (sidewall 40, Figs. 1, 2) extending from the interior bottom perimeter to the top container edge (see sidewall 40 extend upwardly from the bottom perimeter of base 16 toward rim 36, Figs. 1, 2) ; and one or more steps (see lower lateral rib 42 and upper lateral rib 42, Figs. 1, 3) bisecting the first sidewall section and the second sidewall section (see ribs 42 bisect the sidewall 38 and 40, Figs. 1, 2) , each of the one or more steps comprising: a first edge (see left edge of corner structure, adjacent to sidewall 40, Figs. 1, 2)  and a second edge (see right edge of corner structure, adjacent to sidewall rib 38, Figs. 1, 2) defining a step surface (see lateral rib 42 forms a horizontal step surface between the left and right edges of corner structure, Figs. 1, 2, 4, 7); and the step surface, wherein the step surface extends from the first sidewall section to the second sidewall section (see horizontal step
surface of lateral rib 42 extends between sidewall 40 and sidewall 38, Figs. 1, 2, 4, 5, 7).
However, Constantine does not explicitly discloses one or more ribs extending vertically from the bottom perimeter to the top container edge.
Stolzman is in the field of endeavor and discloses a container (20) comprising one or more ribs extending vertically from the bottom perimeter to the top container edge (See annotated fig below) .

    PNG
    media_image1.png
    460
    442
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Constantine to incorporate one or more ribs extending vertically from the bottom perimeter to the top container edge as taught by Stolzman for the purpose of reinforcing the corner area. 
However, Constantine-Stolzman does not discloses the one or more rib structures are within an interior of the container.
Mays is in the field of endeavor and discloses a nestable container (Fig.9, 10) wherein the corner structure (corner regions 110, Figs. 1A, 1B) comprises one or more rib structures (rib 160, Figs. 1A, 1B) extending vertically along a portion of the corner structure (see rib 160 extends vertically along a portion of the corner region 110, Figs. 1A, 1B) and the one or more rib structures (160) are within an interior of the container (Fig.1A, 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Constantine-Stolzman to incorporate one or more rib structures (160) are within an interior of the container as taught by Mays for the purpose of reinforcing the corner.
As a result of the modification, the container of Constantine-Stolzman-Mays would have one or more ribs extending vertically from the interior bottom perimeter to the top container edge. 

Regarding claim 31, Constantine discloses, the one or more steps (see lower lateral rib 42 and upper lateral rib 42, Figs. 3, 4, 7) comprise a first step (see lower lateral rib 42, Figs. 3, 4, 7) and second step (see upper lateral rib 42, Figs. 3, 4, 7); the first step surface extends a first distance from the first sidewall section to the second sidewall section (see lower lateral rib 42 extends a horizontal distance between left and right edges of corner structures, Figs. 1, 3, 4, 7) ; and the second step surface extends a second distance from the first sidewall section to the second sidewall section (see upper lateral rib 42 extends a horizontal distance between left and right edges of corner structures, Figs. 1, 3, 4, 7) .

Regarding claim 33, Constantine discloses the first distance (see lower lateral rib 42 extends a horizontal distance between left and right edges of corner structures, Figs. 1, 3, 4, 7) and the second distance (see upper lateral rib 42 extends a horizontal distance between left and right edges of corner structures, Figs. 1, 3, 4, 7) are different distances (see horizontal distance between left and right edges of corner structure grows as the corner structure approaches the rim 36 from the base 16, Figs. 1, 3, 4, 7).
Regarding claim 34, Constantine discloses, the first edge of the first step (see lower lateral rib 42 has an edge, Figs. 3, 4, 7) comprises a first radius (see exterior edge of lower lateral rib 42 has a first radius,
Figs. 3, 4, 7).

Regarding claim 35, Constantine discloses, the first edge of the second step (see upper lateral rib 42 has an exterior edge, Figs. 3, 4, 7) comprises a second radius (see exterior edge of upper lateral rib 42 has a second radius, Figs. 3, 4, 7).

Regarding claim 37, Constantine discloses, the interior bottom perimeter (see base 16 having an interior perimeter, Fig. 7) is substantially rectangular (see base 16 is substantially rectangular or square in nature, Fig. 7).
Claim 7, 12, 21, 26, 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantine- Stolzman,  and Constantine-Stolzman-Mays as applied above.

Regarding claim 7 and 21, Constantine discloses a distance between the first edge and the second edge (the horizontal distance between the left and right edge of corner structure, Fig.1, 3). However, Constantine- Stolzman does not explicitly discloses a distance between the first edge and second edge is constant along the corner structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Constantine to incorporate a constant distance between the first edge and second edge along the corner structure, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.1 The motivation for doing so would be to assist with the removal of a nested container since the constant horizontal width of the corner structure would prevent the nested corner structures from becoming wedged into one another.

Regarding claim 12, 26 and 36,  Constantine discloses the first (see exterior edge of lower lateral rib 42 has a first radius, Figs. 3, 4, 7) and second radius (see exterior edge of upper lateral rib 42 has a second radius, Figs. 3, 4, 7). Constantine- Stolzman is silent as to the first and second radius are the same radius.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second radius be the same, since such a modification would involve a mere change in size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art.2 The motivation for doing so would be that the corner structure would have a constant width, rather than being tapered, and this constant width would assist with the removal of a nested container since the constant horizontal width of the corner structure would prevent the nested corner structures from becoming wedged into one another.

Regarding claim 38, Constantine teaches the container of claim 1, and further Constantine teaches the bottom surface (base 16, Fig. 7). Constantine- Stolzman is silent as to the bottom surface is substantially circular.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bottom be substantially circular, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.3 The motivation for doing so would be if the user desired a cross-section that is rotationally symmetrical in all directions, no matter how little the container is rotated, whereas a square cross-section would require a ninety degree rotation to allow nesting and stacking.
Claim 39 and 41  is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantine- Stolzman as applied to claim 1 and 15 in view of Frahm (US 4029209).
Regarding claim 39 and 41, Constantine- Stolzman discloses one of more ribs to be corner ribs does not explicitly discloses, the one or more ribs comprise a corner rib overhang along a bottom edge of the one or more corner structure surfaces.
Frahm is in the field of endeavor and discloses ribs having overhang (See annotated fig. below)  along a bottom end.

    PNG
    media_image2.png
    184
    325
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Constantine- Stolzman to incorporate overhanging ribs as taught by Frahm for the purpose of improving gropability while sustaining reinforcement in that area.
As  a result of the modification, Constantine- Stolzman-Farhm would have one or more ribs comprise a corner rib overhang along a bottom edge of the one or more corner structure surfaces.

Response to Arguments
Applicant' s amendments to the specification and claims have overcome the previously applied objections(s) and 112, and 102(a)(1) rejections set forth in the Non-Final Office Action mailed on 12/02/2021; accordingly, the previous grounds of rejection are withdrawn without prejudice. However, new grounds of rejection based on newly recited prior art Stolzman have been applied as below. The new grounds were necessitated by the applicant' s amendment.
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. 
Arguments related to ribs being extending vertically from bottom perimeter to upper portion is newly added limitation and are added in the current rejection in view of prior art Stolzman.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736         


/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2144.05(II)
        2 See MPEP § 2144.04 (IV)
        3 See MPEP § 2144.05